Case 2:17-bk-53776          Doc 86-1 Filed 01/10/19 Entered 01/10/19 11:41:16                       Desc
                            Notice of Transfer of Claim Page 1 of 1




  B2100B (Form 2100B) (12/15)

                       United States Bankruptcy Court
                       _______________
                       Southern        District Of _______________
                                                   Ohio

        John Michael Smilo & Traci Lynn Smilo
  In re ______________________________,                    2:17-bk-53776
                                                  Case No. ________________




       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
              6
  Claim No. _____    (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
  alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
                                                                 1/10/2019 (date).
  Other than for Security in the clerk’s office of this court on ______



  Name of Alleged Transferor                                          Name of Transferee
  U.S. Bank National Association, not in                              US BANK TRUST NATIONAL ASSOCIATION AS
                                                                      TRUSTEE OF CABANA SERIES III TRUST
  its individual capacity but solely as
  trustee of NRZ Pass-Through Trust V-B
  Address of Alleged Transferor:                                      Address of Transferee:
  Shellpoint Mortgage Servicing                                        c/o BSI Financial Services
  P.O. Box 10675
  Greenville, SC 29603-0675                                            1425 Greenway Drive, Suite 400
                                                                       Irving, TX 75038

                                ~~DEADLINE TO OBJECT TO TRANSFER~~
  The alleged transferor of the claim is hereby notified that objections must be filed with the court
  within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
  court, the transferee will be substituted as the original claimant without further order of the court.




  Date:_________                                                ______________________________
                                                                  CLERK OF THE COURT
